Citation Nr: 1208353	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-26 907	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant, her daughter, and son-in-law


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1953 to June 1963.  He died in May 2005.  The appellant is his widow (surviving spouse).  She appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant, her daughter, and son-in-law testified in support of the claim at a May 2007 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  In June 2007, as she had indicated during her Travel Board hearing, the appellant submitted additional medical evidence in support of her claim and waived her right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board subsequently, in October 2007 and November 2010, remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration. 



FINDINGS OF FACT

1.  The Veteran died in May 2005 at the age of 69.  According to his certificate of death, the immediate cause of death was respiratory failure due to or as a consequence of pneumonia.  Lung cancer was listed as the underlying cause, and emphysema was listed as a significant condition contributing to death but not resulting in the underlying cause. 

2.  At the time of his death, service connection was in effect for paralysis of the right (major) ulnar nerve, rated as 40-percent disabling; compound comminuted fracture of the distal third of the radius and ulna, right (major) middle finger, rated as 30-percent disabling; residuals of fourth and fifth rib fractures, with elevated hemidiaphragm, rated as 10-percent disabling; and a scar of the right ileum, rated as 0-percent disabling, i.e., noncompensable.  The combined rating for these several service-connected disabilities was 60 percent.  The Veteran also had had a total disability rating due to individual unemployability (TDIU), effectively since January 7, 1997.

3.  The greater weight of the relevant and probative evidence does not show a cause-and-effect correlation or substantial or material contribution between a service-connected disability and the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not due to disability incurred in or aggravated by his military service, or disability that may be presumed to have been incurred in service, or disability that was proximately due to, the result of, or aggravated by his service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements, though there is no downstream disability rating element for a 
cause-of-death claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In cases involving a claim for Dependency and Indemnity Compensation (DIC), so including for service connection for cause of death, this VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The duty to notify has been satisfied in this particular case by means of letters from the RO and AMC (on remand) to the appellant.  The RO sent her a letter in July 2005 informing her of the evidence required to substantiate her claim and apprising her of her and VA's respective responsibilities in obtaining this supporting evidence.  And pursuant to the Board's November 2010 remand directive, the AMC more recently sent her a May 2011 letter discussing the downstream element of her claim, see Dingess, supra, as well as providing the information required by Hupp.  The AMC also readjudicated the claim in the July 2011 supplemental statement of the case (SSOC) after providing this additional and all required notice to her.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or lack of notice prior to an initial adjudication).  See, too, Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (indicating this preserves the intended purpose of the notice and gives the appellant adequate opportunity to participate effectively in the adjudication of the claim). 

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See, too, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  

The Board's initial, October 2007, remand was to obtain a VA medical opinion concerning whether a service-connected disability - but especially the right diaphragm rupture - had caused or contributed substantially or materially to the Veteran's death.  But that remand also was to obtain potentially relevant records from the Social Security Administration (SSA) and to allow a private physician, J.M.-S., M.D., who had commented on this case in June 2007, to submit an addendum statement discussing the underlying medical rationale for his opinion that this service-connected disability, though not causing, had contributed substantially or materially to the Veteran's death.

On remand, pursuant to these directives, the AMC obtained the SSA records, the requested VA medical opinion in October 2008, a supplemental statement from J.M.-S., M.D., in January 2009, and, in response to this supplemental statement, additional VA medical comment in April 2009.  Hence, there was compliance with the Board's October 2007 remand directives in obtaining these SSA records and these additional VA and private medical opinions, and compliance with the Board's more recent November 2010 remand directive in providing the necessary Hupp notice.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating an appellant is entitled to compliance with remand directives as a matter of law, and that the Board commits error in failing to ensure there has been this required compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

Further, the appellant has not made the RO/AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any error or deficiency in proving her notice or assistance with her claim is unduly prejudicial, meaning outcome determinative of her claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls on the party attacking the agency's determination).  So no additional notice or assistance is required, and the Board may proceed to addressing the merits of this appeal. 

II.  Service Connection for the Cause of the Veteran's Death

The appellant believes the service-connected residuals of the fourth and fifth rib fractures with an elevated diaphragm caused or, at the very least, contributed substantially or materially to the Veteran's death. 

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain conditions, including malignant tumors (so cancer), will be presumed to have been incurred in service if manifested to a compensable degree, generally meaning to at least 10-percent disabling, within one year after discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

So service connection may be established either by showing direct incurrence of the condition in service or, if applicable, with the benefit of presumptions.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 


So to establish her entitlement to cause-of-death benefits, the appellant must somehow link the Veteran's death to his military service, such as by way of a service-connected disability.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there must be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 


Turning now to the relevant facts of this particular case.  The Veteran died in May 2005 at the age of 69.  According to his certificate of death, signed by a private physician (Dr. J. M.-S.) who had treated him, the immediate cause of death was respiratory failure due to or as a consequence of pneumonia.  Lung cancer was listed as the underlying cause, and emphysema was listed as a significant condition contributing to death but not resulting in the underlying cause.

At the time of his death, service connection was in effect for paralysis of the right (major) ulnar nerve, rated as 40-percent disabling; compound comminuted fracture of the distal third of the radius and ulna, right (major) middle finger, rated as30-percent disabling; residuals of fourth and fifth rib fractures, with elevated hemidiaphragm, rated as 10-percent disabling; and a scar of the right Ilium, rated as 0-percent disabling, i.e., noncompensable.  The combined rating for these several service-connected disabilities was 60 percent.  The Veteran also had had a TDIU effectively since January 7, 1997.  These disabilities were the result of injuries he had sustained in a car accident, in September 1960, while in the military.

His service treatment records (STRs), however, make absolutely no reference to or mention of any of the conditions that were ultimately fatal, either in the way of a relevant subjective complaint (e.g., symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  Nor is there indication of lung cancer, certainly not to the required minimally compensable degree of at least 10-percent disabling, within one year of his separation from active duty in June 1963, so meaning by June 1964.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600-04, 6819.

Of particular relevance, a July 1964 VA examination report, little more than one year from when he was discharged from service, makes no reference whatsoever to any respiratory condition as respiratory examination was clear and he made no complaints of a respiratory condition.

He much more recently was diagnosed with chronic obstructive pulmonary disease (COPD) and alcohol abuse in 1985.  He resultantly was advised to quit smoking.

VA outpatient records from August 1994 show he had received treatment for abdominal distention and acute shortness of breath.  An X-ray had revealed gas and intra-abdominal organs extended up to the apex of his right lung, compressing completely his right lung.  A CAT scan had shown his right chest was completely occupied by what appeared to have been the transverse colon and the colon was distended and full of gas.  He had surgery in September 1994 and his colon was found in his right chest through an old rupture of the diaphragm.  Approximately 90 percent of his liver also was found in his right chest cavity.  VA surgeons successfully separated his colon from his right chest; however, replacement of his liver inside his abdominal cavity was impossible because of dense fibrotic adhesions between his liver and right lower and upper lobes of his lung.  A Prolene mesh was placed between the anterior hold of the diaphragm with successful expansion of the lung. 

His last VA compensation examination in March 1998 had indicated his respiratory problems were attributable to his nonservice-connected COPD.  Indeed, that examiner had specifically related the Veteran's respiratory disorder to an "obstructive" pattern from smoking, rather than to the service-connected repair of his diaphragm.  And to the extent "restrictive" respiratory pathology was noted, the examiner indicated it was the result of the Veteran's obesity. 

A subsequent Board decision in November 1999 concluded the medical evidence (including the results of that VA examination) sufficiently distinguished the effects of the Veteran's service-connected diaphragm repair from his non-service-connected COPD.  Hence, there was no basis for linking his COPD to his military service - including, of particular note, to the injuries he had sustained in the car accident or the later surgery for the resulting complications.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must be able to distinguish, by competent medical evidence, symptoms and underlying conditions that are attributable to military service-related causes from those that are not). 

Because the COPD and associated respiratory pathology could not be medically attributed to service (at least at that time), any resulting respiratory impairment could not, in turn, be used as grounds for increasing the rating for the Veteran's service-connected elevated hemidiaphragm because it was not shown the COPD was part and parcel of this service-connected disability or, for that matter, any other service-connected disability.

The appellant-widow submitted a letter from J.A.B., Jr., M.D., dated in August 2005, who indicated the Veteran's death may have had another cause.  Dr. B. stated the cause of the Veteran's death was not lung cancer, per se, but longstanding chronic and acute respiratory failure.

The appellant also submitted a letter from Dr. J. M.-S., dated in January 2006, indicating the Veteran died due to acute respiratory failure due to pneumonia.  He also suffered from chronic respiratory insufficiency due to end-stage obstructive lung disease and right diaphragmatic rupture and dysfunction. 

Following her then recent May 2007 hearing, the appellant-widow submitted another letter in June 2007 from Dr. J. M.-S., indicating he had reviewed the Veteran's medical history and that, based on the review, it was his opinion that the Veteran's service-connected disabilities greatly aggravated and contributed to the progressive deterioration of his condition, ultimately resulting in his death.  Dr. J. M.-S. went on to state that he believes it is at least as likely as not that the right diaphragmatic rupture and resulting dysfunction of the lung, due to the adhesion of the liver, contributed overwhelmingly to the Veteran's chronic respiratory failure leading to his early demise despite aggressive medical therapy.

In its subsequent October 2007 remand, the Board requested an addendum to Dr. J. M.-S.'s opinion since it did not provide any supporting medical rational or bases for concluding that the service-connected disability had contributed substantially and materially to the Veteran's death.  The Board also requested a VA medical opinion regarding the cause of the Veteran's death.

In an October 2008 report, the designated VA physician reviewed the Veteran's medical history - including the terminal hospitalization records and the letters from the two private physicians mentioned.  The VA examiner determined there was no direct causal connection between the Veteran's death and his service-connected residuals of the fourth and fifth rib fractures, with elevated hemidiaphragm.  The VA examiner also stated that it was less likely as not that these service-connected residuals of the fourth and fifth rib fractures, with elevated hemidiaphragm, had made a substantial and material contribution to the Veteran's death.  After a recitation of the pertinent medical evidence, particularly the Veteran's history of heavy smoking, this VA examiner pointed out that COPD is an obstructive lung disease, whereas the Veteran's service-connected residuals of the fourth and fifth rib fractures, with elevated hemidiaphragm, is a restrictive lung condition that appeared stable on multiple X-rays.  This VA examiner concluded that acute respiratory failure with pneumonia superimposed on the Veteran's chronic respiratory failure due to end-stage COPD caused his death.

In a January 2009 letter, Dr. J. M.-S. stated that "[b]ased on my review, it is my opinion that [the Veteran's] death was service connected due to his remote motor vehicle accident leading to right sided rib fractures, right diaphragmatic rupture, and subsequent lung function restriction."  So although providing this additional (supplemental) comment, as requested, Dr. J. M.-S. again failed to cite or discuss any underlying medical rationale for his opinion.  Instead, even this addendum opinion is entirely conclusory - which the Board had explained, when remanding this case in October 2007 for this additional comment from this private physician, would be unacceptable to establish the required linkage in the way of causation or substantial or material contribution between the Veteran's military service, and in particular his service-connected disability, and eventual death.  See again Sklar v. Brown, 5 Vet. App. 140 (1993) (The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis of the opinion).

Nevertheless, in April 2009, in response to this additional January 2009 letter from Dr. J. M.-S., the VA examiner provided an addendum to his October 2008 opinion.  He reviewed Dr. J. M.-S.'s latest letter, therefore clearly considered it, but disagreed with his assessment.  The VA examiner stated that it was highly speculative that the Veteran's compromised respiratory function was caused by his service-connected residuals of the fourth and fifth rib fractures, with elevated hemidiaphragm, again pointing out that it is a restrictive lung condition and considering that the Veteran had a history of heavy smoking and COPD, two well-known risk factors.  In addition, said this VA examiner, it is well known in medical literature that chronic respiratory failure is a common complication of COPD.  Precedent opinions of VA's General Counsel also have discussed the cause-and-effect relationship and interrelatedness between chronic smoking and the eventual development of respiratory disorders and cancers affecting the lungs.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  Indeed, for a claim, as here, received by VA after June 9, 1998, service connection is expressly precluded for any disability (or, here, eventual death) related to chronic smoking.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).

Although the appellant-widow no doubt sincerely believes in the viability of her claim, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record, so both lay and medical, and the evaluation of its competency and credibility to in turn determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  VA may favor the opinion of one competent medical expert over another when decision makers give an adequate statement of reasons and bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA medical examiner's opinions are the most compelling and against the appellant-widow's claim since they are not just based on a review of the pertinent medical and other history but also are supported by sound rationale and consider the unique facts and circumstances of this specific case.  See Nieves-Rodriguez, 22 Vet. App. at 298 (indicating the probative value of a medical nexus opinion is not determined solely by whether the commenting physician reviewed the claims file, rather, by the factually accurate, fully articulated, sound reasoning for the conclusion expressed).  Their suppositions are supported by the evidence of record.  However, the two private physicians did not provide any rationale whatsoever for their opinions.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  In October 2007 the claim was remanded, in part, to enable Dr. J. M.-S. to provide supporting rationale or bases for his opinion.  His subsequent letter in January 2009, however, again provided no such supporting rationale.

The Board also is mindful of the argument the appellant-widow's daughter made in a July 2006 statement to the effect that the Veteran was given cigarettes in service and encouraged to smoke.  So, essentially, her argument is that if his smoking caused his death, it should be service connected, as he started smoking in service.  

However, it is worth reiterating that for claims as this one filed after June 9, 1998, Congress has expressly prohibited the granting of service connection for disability or death due to the use of tobacco products during active military service.  38 U.S.C.A. § 1103(a) (2011).  See also the implementing VA regulation, 38 C.F.R. § 3.300 (2011).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court went on to hold in Buchanan that the Board equally retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, against other evidence in the file to determine which evidence is more or most probative. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet (pes planus), varicose veins, ringing in the ears (tinnitus), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

So supporting medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology of disease.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 


When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

But if, instead, the type of condition at issue is not one that is readily amenable to lay diagnosis or probative comment on its etiology, there has to be medical evidence supporting the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). 

And, here, all of the conditions at issue are not the type that may be diagnosed or linked to service (including by way of service-connected disability) just by mere lay opinion.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  So medical evidence is needed to support the claim and, unfortunately, for the reasons and bases discussed, the most probative medical evidence in the file is against the claim, not supportive of it.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the claimant's position.) 

None of the medical evidence in the file (that is, which provides supporting rationale) suggests or indicates that, as likely as not, the disorders listed on the Veteran's certificate of death were related to his military service.  Moreover, none of the medical evidence in the file, with this required rationale and likelihood, attributes his death either principally or secondarily to his service-connected disabilities.  So there is not the required connection between his unfortunate death and military service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

For these reasons and bases, the Board finds that the preponderance of the evidence is against the widow-appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Consequently, there is no reasonable doubt to resolve in her favor.  38 C.F.R. § 3.102.  The Board is sympathetic to her loss of her husband, but may not go beyond the factual evidence presented in this claim to provide a favorable determination.  Accordingly, her appeal must be denied. 


ORDER

The claim for service connection for the cause of the Veteran's death is denied. 



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


